Citation Nr: 1744863	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-29 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 12, 2012, for the award of an increased rating of 100 percent for service-connected cerebral concussion with dementia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1958 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted a 100-percent disability rating for service-connected cerebral concussion with dementia and PTSD, effective October 12, 2012.

The issue of whether there was clear and unmistakable error (CUE) with respect to the effective dates assigned for the awards of increased ratings for cerebral concussion with dementia and PTSD has been raised by the record in a December 2013 statement (submitted in response to a November 2013 RO inquiry regarding whether the Veteran wished to bring a CUE motion), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a November 1994 rating decision, the RO denied entitlement to a rating in excess of 10 percent for residuals of cerebral concussion with occasional lapse of memory.  The Veteran filed a timely Notice of Disagreement (NOD) in November 1994 and a Statement of the Case (SOC) was issued in January 1995.  The Veteran filed a timely substantive appeal in February 1995.  Thereafter, in an April 1997 rating decision, the RO granted an increased 50-percent rating for cerebral concussion with dementia.  In May 1997, the Veteran submitted written correspondence indicating that he agreed with the RO's decision and did not wish to continue his appeal.

2.  The Veteran next filed a claim for entitlement to an increased rating for cerebral concussion with dementia on November 17, 2008.  In a June 2009 rating decision, the RO granted an increased 70-percent rating for that disability.  In January 2010, the Veteran filed a timely NOD with the assigned rating and in May 2011 the RO issued an SOC denying entitlement to an increased rating.  The Veteran submitted correspondence in May 2011 expressing disagreement as to the rating and effective date assigned, which the Board accepts in lieu of a substantive appeal.

3.  It is factually ascertainable that an increase in disability occurred as of November 17, 2008.  It is not factually ascertainable that an increase occurred within one year prior to that date.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision is final, as the Veteran withdrew his appeal as to the issue decided therein.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The June 2009 rating decision is not final, as the May 2011 correspondence filed within 60 days of the issuance of the May 2011 SOC and indicating the Veteran's continued disagreement with the issues adjudicated therein constitutes a substantive appeal.  38 C.F.R. § 20.202 (2016).

3.  The criteria for an effective date of November 17, 2008, for the grant of a 100-percent disability rating for cerebral concussion with dementia and PTSD have been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400, 4.130, Diagnostic Code (DC) 9304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The assignment of effective dates is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) 	if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) 	if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (i.e., the date the increase is factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or,

(3) 	if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

In summary, determining the appropriate effective date for an increased rating under the effective date statutes and regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received, and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. § 3.155, 3.400(o)(2).

The term "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  With respect to informal claims, the Board is aware that this case predates the changes to 38 C.F.R. § 3.155, and therefore the older version of the regulation applies.  Under the former § 3.155, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA may constitute an informal claim, provided that such informal claim identify the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Furthermore, under 38 C.F.R. § 3.157, once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

Historically, the Veteran was granted entitlement to service connection for residuals of cerebral concussion with occasional lapse of memory in October 1961.  An initial 10-percent rating was assigned, effective July 8, 1961, pursuant to DC 9034.  See 38 C.F.R. § 4.130.  The Veteran did not submit a timely NOD, and the decision became final.  See 38 C.F.R. §§ 3.156(b), 20.300, 20.302.

In May 1994, the Veteran's representative submitted written correspondence requesting an increased rating for the Veteran's head injury residuals.  In a November 1994 rating decision, the RO continued the previously assigned 10-percent rating.  The Veteran filed a timely NOD in November 1994, and, following issuance of an SOC in January 1995, perfected his appeal via a substantive appeal filed in February 1995.  Thereafter, in an April 1997 rating decision, the RO granted an increased 50-percent rating for cerebral concussion with dementia.  In May 1997, the Veteran submitted written correspondence indicating that he agreed with the RO's decision and did not wish to continue his appeal.  Hence, the appeal was withdrawn and the April 1997 rating decision is final.  38 C.F.R. § 20.204.

The next correspondence received from the Veteran was a November 2008 statement requesting an increased rating for his cerebral concussion with dementia.  In April 2009, he participated in a VA Mental Disorders examination which revealed that he had "severe problems with getting lost"; significant memory impairment, including difficulty finding words; and feelings that he was alienating people with his behavior.  Subsequent VA examinations revealed that the Veteran had PTSD in addition to his concussion-induced dementia which combined to produce significant cognitive, emotional, and behavioral impairment.  In May 2011, the RO issued an SOC denying entitlement to a rating in excess of 70 percent.  Thereafter (also in May 2011), the Veteran submitted correspondence indicating his continued disagreement with the rating and effective date assigned for his cerebral concussion with dementia.  However, the RO did not accept this communication as a substantive appeal, and the claim for an increased rating was not certified to the Board for review.

The Veteran submitted correspondence in October 2012 requesting increased compensation for his disabilities.  In an April 2015 rating decision, the RO found that the Veteran's dementia and PTSD symptoms overlapped to such a degree that a 100-percent rating was warranted.  The RO assigned an effective date of October 12, 2012 (the date the above correspondence was received), for the 100-percent rating.  The Veteran now contends that an earlier effective date is warranted for the award of the 100-percent rating.  (As noted in the Introduction above, the Board has referred the Veteran's allegations of CUE in prior rating decisions to the AOJ for adjudication in the first instance.)

The Veteran's symptoms are rated under DC 9304, pursuant to which evaluations are assigned based on a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Under the general rating formula, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In this case, the Board finds that an earlier effective date of November 17, 2008, is warranted for the award of a 100-percent rating for cerebral concussion with dementia and PTSD.  As discussed above, the November 2008 claim remains pending as the Veteran submitted correspondence indicating his continued disagreement with the May 2011 SOC denying a rating in excess of 70 percent.  See 38 C.F.R. § 20.202 (a substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information).  Moreover, the evidence of record establishes that the criteria for a 100-percent rating were met as of November 2008.  From that date forward, the Veteran exhibited significant memory impairment and cognitive difficulties due to dementia, as well as emotional and behavioral problems associated with his soon-to-be-diagnosed PTSD.  The Board finds that his constellation of symptoms amounted to total social and occupational impairment.  See 38 C.F.R. § 4.130.

The evidence of record does not support a grant of an effective date earlier than November 17, 2008.  The Board is aware that the Veteran claims entitlement to an effective date of July 1961-i.e., following his separation from active duty.  See, e.g., December 2013 Statement in Support of Claim.  However, without having perfected an appeal as to allegations of CUE in prior rating decisions awarding service connection and/or increased ratings, the Veteran may not now vitiate the finality of the April 1997 rating decision by seeking increased compensation dating back to a prior, unappealed claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Moreover, the weight of the evidence does not establish a factually ascertainable increase in the Veteran's cerebral concussion with dementia and PTSD during the period from November 17, 2007 to November 17, 2008.  Indeed, prior to the November 17, 2008 claim, the next oldest document available for review is a VA letter dated in May 2002.  There is likewise no basis for entitlement pursuant to 38 C.F.R. § 3.157.  Consequently, the weight of the evidence is against entitlement to an effective date earlier than November 17, 2008, for the award of a 100-percent rating for cerebral concussion with dementia and PTSD.


ORDER

Entitlement to an earlier effective date of November 17, 2008 for the award of a 100-percent rating for cerebral concussion with dementia and PTSD is granted.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


